DETAILED ACTION
This action is in response to applicant’s amendment filed on 05 November 2020.  Claims 1-7, 9, 11-17, 19, and 21 are now pending in the present application and claim 21 are non-elected (or withdrawn) and claims 8, 10, 18, and 20 are canceled.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Brief Description of Communications Methods and Systems 
A1. .. .region of PDCCH is further divided into a common search space and a UE-specific
search space... In searching PDCCH by UE, it is assumed that there are four possible
aggregation levels, L=l, 2, 4, 8, and each aggregation level has multiple possible locations,
referred to as multiple candidates. Position of each candidate may be calculated according
to a predefined rule... (for above par. - see instant orig. spec., section background art, par. bridging pp. 1-2 (or pg. 1, line 23 - pg. 2, line 7)).

A2. .. location of a new PDCCH region, that is, information on a subcarrier resource occupied in a frequency domain and/or an OFDM symbol occupied in a time domain... (for above par. - see instant orig. spec., section background art, pg. 1, lines 10-13).

A3. ... Currently, resource mapping of such a new PDCCH may be divided into two type. One type is continuous resource mapping, that is, one or more CCEs of one candidate of the 

A4. .. .the interval is a resource block group (RBG) of the UE... (for above par. - see instant orig. spec., section detailed description of the invention, pg. 12, lines 10-11; also, see pg. 10, ‘Table 3’).
A5. ... a PDCCH candidate region (i.e., a PDCCH search space) is reserved in a control region.. R-PDCCH may be transmitted to a relay in the whole or part of the reserved resources... (for above par. - see Kim, pg. 6, [0092]).

Election/Restrictions
Newly submitted claim 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 21 recites the limitations “…method for attempting to decode for a search space…attempting to decode candidates…” in line(s) 1-8 of the claim.
Regarding claim 21, the limitations present an independent and/or distinguishable aspect of the claims that clearly differs from the originally presented invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9, 11-17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (hereinafter Kim) (US 2013/0010685 A1) in view of further support by Yamada et al. (hereinafter Yamada) (US 8,537,768 B2) and Kim et al. (hereinafter Kim-B) (US 2014/0119317 A1).
Regarding claims 1 and 11, Kim discloses a mapping method for a search space of a physical downlink control channel (PDCCH) { (see pg. 2, [0050]; pg. 13, [0180]; Figs. 29-32) }, comprising:
determining a search space allocated to the PDCCH according to a resource allocation scheme { (see pg. 13, [0180]; Figs. 29-32) };
mapping candidates of the PDCCH onto time frequency resources of the search space by taking a candidate of the PDCCH as a unit according to a predefined interval mapping each of candidates of the PDCCH onto a time frequency resource of the search space according to a predefined interval { (see pp. 13-14, [0182-0183]; pg. 14, [0191]; Figs. 29-32), where the system provides a PDCCH (i.e., R-PDCCH) search space (SS) (see pg. 6, [0092-0093, 
different candidates of the PDCCH being mapped onto discrete time-frequency resources { (see pg. 14, [0185-0186]; pg. 2, [0046, lines 23-26]; pg. 3, [0063, line 1]), where the system provides mapping of RB in which the resources are matched (see pg. 14, [0185, lines 14-15; 0186, lines 1-5]), and the system provides configurations for RA types corresponding to the search space allocated to the PDCCH (see pp. 13-14, [0182-0183]; pg. 14, [0191]; pg. 3, [0179]; Figs. 29-32), and the system has R-PDCCH search space (SS) resource blocks (RB) of a subset that may be apart from one another according to an interval (see pg. 14, [0184]; pg. 3, [0054]; pg. 12, [0155]; pg. 13, [0169]), and the system provides resources that are mapped for the search space (see pg. 13, [0169]; pg. 14, [0184-0185]) }, and
wherein the method further comprises: mapping discretely multiple allocating units of a resource block (RB) contained in each candidate of the PDCCH onto time frequency resource to which the candidate of the PDCCH corresponds by taking an allocation unit of RB contained in each candidate of the PDCCH as a unit { (see pg. 14, [0185-0186]; pg. 2, [0046, lines 23-26]; pg. 3, [0063, line 1]), where the system provides mapping of RB in which the resources are matched (see pg. 14, [0185, lines 14-15; 0186, lines 1-5]), and the system provides configurations for RA types corresponding to the search space allocated to the PDCCH (see pp. 13-14, [0182-0183]; pg. 14, [0191]; pg. 3, [0179]; Figs. 29-32), and the system has R-PDCCH search space (SS) resource blocks (RB) of a subset that may be apart 
wherein different allocating units of one candidate of the PDCCH being mapped onto discrete time frequency resources { (see pg. 14, [0185-0186]; pg. 2, [0046, lines 23-26]; pg. 3, [0063, line 1]), where the system provides mapping of RB in which the resources are matched (see pg. 14, [0185, lines 14-15; 0186, lines 1-5]), and the system provides configurations for RA types corresponding to the search space allocated to the PDCCH (see pp. 13-14, [0182-0183]; pg. 14, [0191]; pg. 3, [0179]; Figs. 29-32), and the system has R-PDCCH search space (SS) resource blocks (RB) of a subset that may be apart from one another according to an interval (see pg. 14, [0184]; pg. 3, [0054]; pg. 12, [0155]; pg. 13, [0169]), and the system provides resources that are mapped for the search space (see pg. 13, [0169]; pg. 14, [0184-0185]) }, and 
the allocation units are smaller time-frequency resource blocks obtained by dividing the RB { (see pp. 10-11, [0134]; pp. 11-12, [0154]), where the system teaches of having a basic unit (see pg. 9, [0121-0122]; pg. 19, [0265; 0262]) }.  Kim clearly discloses the feature(s) indicated above as evidenced by the fact that one of ordinary skill in the art would clearly recognize.  However, in the alternative, the examiner maintains that the feature(s) search space by taking a candidate of the PDCCH as a unit according to a predefined interval was well known in the art, as taught by Yamada.
As further alternative support in the same field of endeavor, Yamada discloses the feature(s) search space by taking a candidate of the PDCCH as a unit according to a predefined interval { (see col. 25, lines 18-23; Figs. 10-14), where the system provides period 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kim as further alternatively supported by Yamada to have the feature(s) search space by taking a candidate of the PDCCH as a unit according to a predefined interval, in order to provide a mobile station, apparatus, mobile communication system, and communication method for enabling a base station apparatus to request a channel feedback report, as taught by Yamada (see col. 4, lines 14-19).  Kim inexplicitly discloses having the feature(s) the allocation units are smaller time-frequency resource blocks obtained by dividing the RB.  However, in the alternative, the examiner maintains that the feature(s) the allocation units are smaller time-frequency resource blocks obtained by dividing the RB was well known in the art, as taught by Kim-B.
As further alternative support in the same field of endeavor, Kim-B discloses the feature(s) the allocation units are smaller time-frequency resource blocks obtained by dividing the RB { (see pg. 10, [0148, lines 3-5; 0149, lines 4-5; 0151, lines 3-5; 0152, lines 4-5; 0153, lines 3-5]; Figs. 24, 25, & 26), where the system has a RB may be divided into a plurality of resources (see pg. 1, [0012-0013]; pg. 2, [0021-0022]) }.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kim and Yamada as further alternatively supported by Kim-B to have the feature(s) the allocation units are smaller time-frequency resource blocks obtained by dividing the RB, in order to provide a method for allocating a 
Regarding claims 2 and 12, the combination of Kim, Yamada, and Kim-B discloses every limitation claimed, as applied above (see claim 1), in addition Kim further discloses the method according to claim 1, wherein, the predefined interval is a value that different candidates of control channel are mapped onto resources not adjacent each other { (see pp. 13-14, [0182-0183]; pg. 14, [0191]; Figs. 29-32) }.  As a note, Yamada at the least further discloses the feature(s) wherein, the predefined interval is a value that different candidates of control channel are mapped onto resources not adjacent each other { (see col. 25, lines 18-23; Figs. 10-14), where the system provides period feedback }.
Regarding claims 3 and 13, the combination of Kim, Yamada, and Kim-B discloses every limitation claimed, as applied above (see claim 2), in addition Kim further discloses the method according to claim 2, wherein, the predefined interval is a subband size fed back by user equipment (UE) { (see pp. 13-14, [0182-0183]; pg. 14, [0191]; Figs. 29-32) }.
Regarding claims 4 and 14, the combination of Kim, Yamada, and Kim-B discloses every limitation claimed, as applied above (see claim 2), in addition Kim further discloses the method according to claim 2, wherein, the predefined interval is a resource block group (RBG) of user equipment (UE) { (see pg. 14, [0191]) }.
Regarding claims 5 and 15, the combination of Kim, Yamada, and Kim-B discloses every limitation claimed, as applied above (see claim 2), in addition Kim further discloses the method according to claim 2, wherein, if the number of the resources of the search space is less than a product of a total number of the candidates of the PDCCH and the predefined interval, part of the candidates of the PDCCH are mapped first onto time frequency resources 
Regarding claims 6 and 16, the combination of Kim, Yamada, and Kim-B discloses every limitation claimed, as applied above (see claim 5), in addition Kim further discloses the method according to claim 5, wherein the method further comprises: determining the total number of the candidates of the PDCCH according to an aggregation level { (see pg. 14, [0185]) }.
Regarding claims 7 and 17, the combination of Kim, Yamada, and Kim-B discloses every limitation claimed, as applied above (see claim 2), in addition Kim further discloses the method according to claim 2, wherein, a position of each of the candidates of the PDCCH at a corresponding time frequency resource to which the predefined interval corresponds is random { (see pp. 13-14, [0182-0183]; pg. 14, [0191]; Figs. 29-32) }.
Regarding claims 9 and 19, the combination of Kim, Yamada, and Kim-B discloses every limitation claimed, as applied above (see claim 2), in addition Kim further discloses the method according to claim 2, wherein the method further comprises: transmitting an index of a corresponding allocating unit within one predefined interval to user equipment (UE) { (see pp. 13-14, [0182-0183]; pg. 14, [0191]; Figs. 29-32) }.




Response to Arguments
 	Applicant's arguments with respect to claims 1-7, 9, 11-17, and 19 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                            
WJD,Jr
17 February 2021